Exhibit 10.30 1275 West Washington Street - Suite 101 Tempe, AZ 85281 (602) 286-5520 www.capstonethx.com OTCQB:CAPS Capstone Therapeutics Provides Operating Update And Announces 2011 Financial Results Tempe, AZ – March 21, 2012 ─ Capstone Therapeutics Corp. (OTCQB:CAPS) (the “Company”) provided an operating update and announced financial results for 2011. OPERATING UPDATE We previously announced that: On October 13, 2011, the Company’s Board of Directors adopted a plan to preserve cash during our ongoing partnering efforts and effected a reduction from 18 employees to four employees. On January 20, 2012, we took additional actions to preserve cash and move towards winding down operations while we continue efforts to create shareholder value through a development partnership (of clinical or pre-clinical stage assets) or other strategic transactions.These additional actions included the following: · We will cease clinical development of AZX100, our principal drug candidate, in dermal scarring.Certain pre-clinical, manufacturing and regulatory projects related to AZX100 that are either required from a statutory perspective or are under contract will continue to their completion. · We will cease all activities related to the development of TP508, our other drug candidate, and return the patent and other intellectual property we own related to TP508 to the original licensor, the University of Texas Medical Branch at Galveston, Texas (“UTMB”).Following the return of the intellectual property, we will no longer have any interest in or rights to TP508. We have completed wrap-up of our AZX100 Phase 2a dermal scarring clinical trials and have returned intellectual property related to TP508 to UTMB. Certain pre-clinical, manufacturing and regulatory projects related to AZX100 that are either required from a statutory perspective or are under contract will continue. We presently have four employees and a few part-time consultants.Most of our part-time consultants have already terminated due to completion of their wind-down projects.As of July 2012, we anticipate having only two fulltime employees.We remain a publicly-traded company, subject to the regulations and reporting requirements of the Securities and Exchange Commission and will continue to bear certain administrative and reporting expenses. Until resolution of the ongoing qui tam litigation, Capstone is limited in its ability to execute a strategic corporate transaction and is restricted under Delaware Law in its ability to return remaining cash to stockholders. FINANCIAL RESULTS FOR 2011 The Company incurred a net loss in 2011 of $9.7 million compared to a net loss of $10.9 million in 2010.The decrease in the net loss for 2011 compared to 2010 resulted primarily from reduced clinical costs in 2011 compared to 2010 related to our AZX100 Phase 2 clinical trials, the elimination of our performance- based incentive bonus plan and decreased operating costs after October 31, 2011. Our Phase 2 clinical trials for keloid scar revision were completed in 2010 and our Phase 2 clinical trial in dermal scarring following shoulder surgery was substantially completed in 2010.These cost decreases were partially offset by severance costs of approximately $1.7 million in 2011. The Company ended 2011 with approximately $13.8 million in cash and investments. Statements in this press release or otherwise attributable to Capstone regarding our business that are not historical facts are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from predicted results.These risks include the factors discussed in our Form 10-K for the fiscal year ended December 31, 2011, and other documents we file with the U.S. Securities and Exchange Commission .### Editor’s Note:This press release is also available under the Investors section of the Company’s website at www.capstonethx.com. CAPSTONE THERAPEUTICS CORP. (Formerly OrthoLogic Corp.) (A Development Stage Company) BALANCE SHEETS (in thousands, except share and per share data) December 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Interest, income taxes and other current assets Total current assets Furniture and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 77 $ Accrued compensation 13 Accrued clinical and other accrued liabilities 29 Share-based payments liability - Total current liabilities Potentially redeemable equity - Stockholders' Equity Common Stock$.0005 par value; 20 20 100,000,000 shares authorized; 40,775,411 shares in 2011 and 2010 issued and outstanding Additional paid-in capital Accumulated deficit ($146,755 at 2011 and $152,600 at 2010 accumulated during development stage period) ) ) Total stockholders' equity Total liabilities, potentially redeemable equity and stockholders' equity $ $ CAPSTONE THERAPEUTICS CORP. (Formerly OrthoLogic Corp.) (A Development Stage Company) STATEMENTS OF OPERATIONS (in thousands, except per share data) As a Development Stage Company Years ended December 31, August 5, 2004 - December 31, 2011 OPERATING EXPENSES General and administrative $ $ $ Research and development Purchased in-process research and development - - Other - - ) Total operating expenses Interest and other income, net ) ) ) Loss from continuing operations before taxes Income tax benefit ) ) ) Loss from continuing operations Discontinued Operations - net gain on the sale of the bone device business, net of taxes of $267 - - ) NET LOSS $ $ $ Per Share Information: Net loss, basic and diluted $ $ Basic and diluted shares outstanding
